Name: Commission Regulation (EC) No 715/94 of 29 March 1994 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 94 Official Journal of the European Communities No L 85/49 COMMISSION REGULATION (EC) No 715/94 of 29 March 1994 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Articles 10(5) and 11(3) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), amended by Regulation (EC) No 3528/93 (4), Whereas the first subparagraph of Article 10 ( 1 ) of Regu ­ lation (EEC) No 1766/92 provides that a levy must be charged on imports of the products listed in Article 1 ( 1 ) (a) (b) and (c) of that Regulation and that, except for malt, the levy is equal to the threshold price less the cif price ; whereas the levy applying to rye is charged in the case of triticale ; Whereas, the threshold prices for cereals, wheat and rye flours, and wheat groats and meal, are fixed for the 1993/94, marketing year by Council Regulations (EEC) No 1766/92, (EEC) No 1542/93 (*), and Commission Regulations (EEC) No 1580/93 (6), (EEC) No 1581 /93 0 and (EEC) No 1709/93 (8) ; Whereas, for the purpose of calculating the cif prices used to determine the levies, the Commission must take into account the factors indicated in Commission Regulation No 1621 /93 (9) and in particular the most favourable purchasing opportunities on the world market which are sufficently representative of the real market trend account being taken in particular of both the need to prevent sudden variations likely to cause abnormal disturbances on the Community market and of the quality of the goods offered, whether this quality corresponds to the standard quality laid down by Regulation (EEC) No 1580/93 , or whether adjustments need to be made by applying the coefficients of equivalence provided for in Regulation (EEC) No 1621 /93 ; Whereas, where information or quotations are unavailable, the cif price for certain flours may be determined by applying a coefficient to the cif price of the basic cereal ; whereas this coefficient is fixed in Article 2 of Regulation (EEC) No 1621 /93 ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned elements, offers for other ports being adjusted, account being taken of the correc ­ tions necessitated by the differences in transport charges in relation to Rotterdam ; Whereas the cif price remains unchanged where data are lacking or under the conditions laid down in Article 1 (3) of Regulation (EEC) No 1621 /93 ; Whereas in the case of malt the levy is made up of a vari ­ able component and a fixed component ; whereas the fixed component is determined in the second subpara ­ graph of Article 3 of Regulation (EEC) No 1621 /93 ; whereas the variable component is fixed, in accordance with Article 11 ( 1 ) A of Regulation (EEC) No 1766/92, account being taken of the quantity of basic cereal required to manufacture malt ; whereas to this end Article 3 of Regulation (EEC) No 1621 /93 fixes the coefficients applying to the levies for basic cereals ; Whereas Council Regulations (EC) No 3491 /93 (10) and (EC) No 3492/93 (u), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (12), as amended by Regulation (EEC) No 2235/93 (u), and in particular Article 1 thereof introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EC) No 121 /94 (14), lays down detailed rules for applying the arrangements provided for in these agreements as regards cereals ; (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p . 32. O OJ No L 154, 25. 6. 1993, p. 3 . (6) OJ No L 152, 24. 6. 1993, p. 14. 0 OJ No L 152, 24. 6 . 1993, p. 16. 0 OJ No L 159, 1 . 7 . 1993 , p. 80 . 0 OJ No L 155, 26. 6 . 1993, p. 36. ( I0) OJ No L 319, 21 . 12. 1993, p. 1 . (") OJ No L 319, 21 . 12. 1993, p. 4. H OJ No L 56, 29. 2 . 1992, p. 9 . H OJ No L 200 , 10 . 8 . 1993, p. 5 . ( ,4) OJ No L 21 , 26. 1 . 1994, p. 3 . No L 85/50 Official Journal of the European Communities 30 . 3 . 94 detailed rules for determining and applying the said conversions are laid down in Commission Regulation (EEC) No 1068/93 Q, as amended by Regulation (EC) No 547/94 (8) ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 28 March 1994 as regards floating currencies, should be used to calculate the levies ; Whereas it follows from applying all the provisions of the abovementioned Regulations that the levies should be fixed in accordance with the Annex to this Regulation ; whereas the levy is altered only where the calculation results in a variation of ECU 1,00 or more per tonne compared to the levy previously set, Whereas the Interim Agreement on trade and trade ­ related matters between the Community and the Republic of Bulgaria ('), signed in Brussels on 8 March 1993, entered into force on 31 December 1993 ; whereas the Interim Agreement on trade and trade-related matters between the Community and Romania (2), signed in Brus ­ sels on 1 February 1993, entered into force on 1 May 1993 ; whereas the said Agreements provide for a reduc ­ tion in the import levy for certain products ; whereas Commission Regulation (EC) No 335/94 (3) lays down detailed rules for applying the arrangements provided for in these agreements as regards cereals ; Whereas Council Regulation (EEC) No 715/90 (4), as last amended by Regulation (EC) No 235/94 0, lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (*), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the representative market rates defined in Article 1 of Regulation (EEC) No 3813/92 are used for converting the amount expressed in the currency of third countries and are the basis for calculating the agricultural conver ­ sion rates of the Member States' currencies : whereas the HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 30 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 323, 23. 12. 1993, p. 2. (2) OJ No L 81 , 2. 4. 1993, p. 2. (3) OJ No L 43, 16. 2. 1994, p. 4. (4) OJ No L 84, 30. 3 . 1990, p. 85 . O OJ No L 30, 3 . 2. 1994, p. 12. (4 OJ No L 263, 19 . 9 . 1991 , p. 1 . 0 OJ No L 108 , 1 . 5 . 1993, p. 106. (8) OJ No L 69, 12. 3 . 1994, p. 1 . 30. 3. 94 No L 85/51Official Journal of the European Communities ANNEX to the Commission Regulation of 29 March 1994 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Third countries (8) 0709 90 60 95,10 (2)(3) 0712 90 19 95,10 (2)0 1001 10 00 5,07 00 1001 9091 97,37 1001 90 99 97,37 0 1002 00 00 119,20 (6) 1003 00 10 122,80 1003 00 90 122,80 0 1004 00 00 98,19 1005 10 90 95,10OO 100590 00 95,10 0 0 1007 00 90 102,93 (4) 1008 10 00 33,59 (9) 1008 20 00 48,05 (4)O 1008 30 00 0 0 1008 90 10 0 1008 90 90 0 1101 00 00 175,19 0 1102 10 00 205,10 1103 11 10 41,41 1103 11 90 198,82 1107 10 11 184,20 1107 10 19 140,38 1107 10 91 229,46 (10) 1107 10 99 174,20f) 1107 20 00 201,22 (,0) (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (*) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments, originating in the African , Caribbean and Pacific States. (3) Where maize originating in the ACP is imported into the Community the levy is reduced by ECU 1,81 /tonne . (4) Where millet and sorghum originating in the ACP is imported into the Community the levy is applied in accor ­ dance with Regulation (EEC) No 715/90 . O Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne . O The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 (OJ No L 142, 9 . 6. 1977, p. 10), as last amended by Regulation (EEC) No 1902/92 (OJ No L 192, 11.7. 1992, p. 3), and Commission Regulation (EEC) No 2622/71 (OJ No L 271 , 10. 12. 1971 , p. 22), as amended by Regulation (EEC) No 560/91 (OJ No L 62, 8 . 3 . 1991 , p. 26). O The levy applicable to rye shall be charged on imports of the product falling within CN code 1008 90 10 (triticale). (8) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (') Products falling within this code, imported from Poland or Hungary under the Agreements concluded between those countries and the Community and under the Interim Agreement between the Czech Republic, the Slovak Republic, Bulgaria and Romania and the Community and in respect of which EUR.l certificates issued in accor ­ dance with Regulation (EC) No 121 /94 or (EC) No 335/94 have been presented, are subject to the levies set out in the Annex to that Regulation . (10) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey.